DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 2/11/2022, in which claims 2, 8, 9 and 19 have been amended and entered of record.

Response to Remarks/Arguments
3.    Claims 2, 8, 9 and 19 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    Paragraphs [0025], [0034], [0052], [0064] and [0067] of the specification has been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.    Figures 3A and 3B of the specification have been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.

Allowable Subject Matter 
6.    Claims 1-20 are allowed.
7.  The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 2/01/2022:   
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the controller configured to: receive a first command indicating that the apparatus operate in an artificial intelligence (Al) mode; receive a second command to perform AI operations using an A accelerator based on a status of each of a number of registers; and receive a third command to transmit data from the first memory device to the second memory device, wherein the first memory device and the second memory device are performing the Al operations using the data”, and a combination of other limitations thereof as claimed in the claim. Claims 2-7 depend on claim 1.   
           Regarding independent claim 8, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the controller configured to: send a first command to a first memory device of the number of memory devices to: read data from a first memory array in the first memory device and transmit the data to a second memory array in a second memory device of the number of memory devices and perform an artificial intelligence (Al) operation on the first memory device using the data; and send a second command to the second memory device to: receive the data and write the data to the second memory array in the second memory device; and perform the Al operation on the second memory device using the data”, and a combination of other limitations thereof as claimed in the claim. Claims 9-14 depend on claim 8.   
         Regarding independent claim 15, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “enabling the second memory device to perform an artificial intelligence (Al) operation by programming a register on the second memory device to enter Al mode based at least on the first address and the second address of the command; and performing the Al operation on the second memory device using the data transmitted”, and a combination of other limitations thereof as claimed in the claim. Claims 16-20 depend on claim 15.      
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827